Citation Nr: 0613327	
Decision Date: 05/08/06    Archive Date: 05/17/06	

DOCKET NO.  02-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disability. 

2.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange. 

3.  Entitlement to an initial evaluation in excess of 20 
percent for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  His medals and badges include the Bronze Star Medal, 
First Oak Leaf Cluster, with "V" Device, the Combat 
Infantryman Badge, and the Purple Heart Medal.

Service connection is in effect for a number of disabilities, 
including shell fragment wound residuals of the right 
shoulder and the distal third of the arm, with involvement of 
Muscle Groups II, V, and VI, rated as 30 percent disabling; 
post-traumatic stress disorder, rated as 30 percent 
disabling; and residuals of a shell fragment wound of the 
right lower extremity (Muscle Group XII), evaluated as 
10 percent disabling.  The combined disability evaluation of 
70 percent has been in effect since January 2000.

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004 at which time it was 
determined that new and material evidence had been received 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a chronic skin disability secondary 
to exposure to Agent Orange.  The case was then remanded for 
further development.  

The Board regrets further delay, but believes that additional 
development as indicated below would be helpful in resolving 
the veteran's claims as fairly as possible.  Accordingly, the 
appeal is once again REMANDED to the RO by way of the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran should further action is required.


REMAND

The Board noted in it's January 2004 remand that the veteran 
had been scheduled for a video conference hearing with the 
Board in November 2003, but failed to appear.  However, in a 
late December 2003 communication from the veteran's 
congressional representative that was received at the RO in 
January 2004, the congressman indicated that he had received 
a letter from the veteran in which the veteran claimed to 
have received notice of the video conference hearing after it 
had taken place.  The veteran stated "I now will have to wait 
until next June to get a chance to be heard on video 
conference with the Appeals Board.  This is my third year 
trying, how much longer does the VA expect a veteran to 
wait."  Clarification should be made as to whether the 
veteran still desires a video conference hearing or other 
type of hearing.

With regard to the claim for an increased disability rating 
for the veteran's left hip disability, the record reveals 
that he has not been accorded an examination of the hip since 
December 2000.  A part of VA's statutory duty to assist a 
veteran includes conducting a thorough and contemporaneous 
medical examination, including a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski¸ 1 Vet. App. 121, 124 (1991).

With regard to the claim for service connection for a chronic 
skin disability, in the Board's January 2004 remand, it was 
asked that the veteran be accorded a comprehensive VA 
dermatology examination to evaluate his skin condition.  The 
examiner was to offer an opinion, with complete rationale, as 
to the etiology of any skin disorder identified, to include 
commenting as to whether it was at least as likely as not 
that any skin disability found was related to the veteran's 
inservice treatment for skin complaints or to exposure to 
Agent Orange.  The veteran was accorded a dermatology 
examination by VA in May 2004.  Skin biopsies were taken.  
Following examination, the examiner stated that he would 
"determine the relation to service once the biopsy results 
are available."  Of record is a September 2004 dermatology 
resident note indicating that pathology diagnoses were:  
Skin, left posterior upper arm--focal epidermal hyperplasia 
with hyperkeratosis; and skin, left upper back:  Sparse 
perivascular dermatitis with focal vascular interface change.  
It was reported that the findings on examination were not 
specifically diagnostic, but it was stated the findings in 1 
of the 2 specimens "could conceivably represent a lesion of 
hypertrophic cutaneous lupus erythematosus."  It was added 
that the presence of solar elastotic fibers within the basal 
layer might represent a secondary change.  Further clinical 
correlation was advised.  An October 2004 note from another 
VA dermatology resident indicated that the consensus of a 
staff conference was that "this is likely self-induced and 
doesn't represent primary elastic disorder."  An opinion as 
to whether or not any current skin disorder is at least as 
likely as not related to active service, to exposure to Agent 
Orange, was not made.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  In accordance with recent case law 
pertaining to the duties to notify and 
assist as required by the Veterans Claim 
Assistance Act of 2000 (VCAA), VA must 
provide notice and assistance to the 
veteran as set forth in Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  VA should clarify whether the veteran 
desires a hearing in this matter, and if 
so, the type of hearing he desires.  If 
he expresses a desire for a video 
conference hearing or any other type of 
hearing, the requested hearing should be 
provided at the earliest available 
opportunity.

3. The veteran should be accorded a 
dermatology examination for the purpose 
of determining the existence and etiology 
of any current skin disorder.  To the 
extent possible, the veteran should be 
examined during a flare up of the skin 
disorder or skin disorders.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner must annotate the 
examination report to indicate whether a 
review of the claims file was 
accomplished.  All appropriate studies 
deemed necessary are to be performed.  
The examiner should determine the extent, 
etiology, and current diagnosis of any 
skin disorder found to be present.  The 
examiner is asked to provide an opinion, 
with full rationale, as to whether it is 
at least as likely as not that any 
current skin disorder had its onset 
during service or is otherwise related to 
the veteran's active service, to include 
being secondary to exposure to Agent 
Orange.  

4.  The veteran should also be accorded 
an orthopedic examination for the purpose 
of determining the current nature and 
extent of his service connected left hip 
disability.  The claims folder and a copy 
of this REMAND must be provided to the 
examiner for review in conjunction with 
the examination and the examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished.  All appropriate 
studies, to include X-ray studies, are to 
be performed.  The examiner should 
provide range of motion studies for the 
left hip, noting the exact measurements 
for the movements, and the examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement, and 
excess fatigability on use should also be 
described.  To the extent possible the 
functional impairment due to pain, 
incoordination, weakened movement, and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.

5.  Then, VA should readjudicate the 
claims on appeal in light of all 
pertinent evidence and legal authority.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be issued a 
supplemental statement of the case and 
afforded an opportunity for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters that the Board has REMANDED.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



